             Case 7:20-cv-11108-PMH Document 13 Filed 03/11/21 Page 1 of 4




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------X
    BROAD COVERAGE SERVICE, et al.,

                               Plaintiffs,
                                                                        MEMORANDUM OPINION
    v.                                                                  AND ORDER

    ORISKA INSURANCE COMPANY, et al.,                                   20-CV-11108 (PMH)

                              Defendants,

    v.

    ALLSTATE ASO INC., et al.,

                               Third-Party Defendants.
    ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

           Plaintiffs Broad Coverage Service, Inc. and Dynamic Claim Services, Inc. (“Plaintiffs”)

commenced an action against Oriska Insurance Company and Rashbi Management, Inc.

(“Rashbi”) in the Supreme Court of the State of New York, County of Rockland. On December 3,

2020, Rashbi filed a Third-Party Complaint asserting claims against Donna Hodge, Annette Hall,

Karen Grant Williams, and Alexi Arias as the Class Representatives of a Class of Employees of

Employer Defendants (collectively “Third-Party Defendants”).1 (Doc. 4 ¶ 1). On January 5, 2021,

the Third-Party Defendants filed a Notice of Removal, removing the action to this Court. This

Court, in a Memorandum Opinion and Order dated January 11, 2021 (the “Remand Order”),

remanded the action to state court finding, inter alia, that a third-party defendant is not permitted

to remove a case to federal court under 28 U.S.C. § 1441(a). (Doc. 6).




1
 Rashbi asserted claims against other third parties as well (see Doc. 4-1), but those third parties are irrelevant to the
Court’s adjudication of the presently pending motion for reconsideration.

                                                           2
         Case 7:20-cv-11108-PMH Document 13 Filed 03/11/21 Page 2 of 4




       Thereafter, by motion dated January 25, 2021, the Third-Party Defendants moved for

reconsideration of the Remand Order pursuant to Local Civil Rule 6.3. (Doc. 7; Doc. 7-1, “Mem.

of Law”). On February 1, 2021, Plaintiffs filed opposition to the motion for reconsideration. (Doc.

9).

       For the reasons that follow, the motion for reconsideration is DENIED.

                                           ANALYSIS

       “A motion for reconsideration under Local Rule 6.3 is appropriate where ‘the moving party

can point to controlling decisions or data that the court overlooked—matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.’” Henderson v. Metro.

Bank & Tr. Co., 502 F. Supp. 2d 372, 375-76 (S.D.N.Y. 2007) (quoting In re BDC 56 LLC, 330

F.3d 111, 123 (2d Cir. 2003)). It is appropriate to grant a motion for reconsideration only if the

movant points to “an intervening change in controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Id. (quoting Doe v. New York City

Dep’t of Social Servs., 709 F.2d 782, 789 (2d Cir. 1983)). Such a motion should be denied when

“the movant ‘seeks solely to relitigate an issue already decided,’” id. (quoting Shrader v. CSX

Transp. Inc., 70 F.3d 255, 257 (2d Cir. 1995)), and should be “narrowly construed and strictly

applied so as to avoid repetitive arguments on issues that have been considered fully by the Court,”

id. (quoting DGM Invs., Inc. v. New York Futures Exch., Inc., 288 F. Supp. 2d 519, 523 (S.D.N.Y.

2003)); see also Murray v. Dutcavich, No. 17-CV-9121, 2020 WL 3318212, at *1 (S.D.N.Y. June

18, 2020) (“Reconsideration is not a procedural mechanism used to re-examine a court’s decision.

Nor should a reconsideration motion be used to refresh failed arguments, advance new arguments

to supplant failed arguments, or relitigate issues already decided.”). The standard for granting

reconsideration is “strict.” DGM Invs., 288 F. Supp. 2d at 523 (quoting Dellefave v. Access Temps.,



                                                 2
         Case 7:20-cv-11108-PMH Document 13 Filed 03/11/21 Page 3 of 4




Inc., No. 99-CV-6098, 2001 WL 286771 (S.D.N.Y. Mar. 21, 2001)). “A motion to reconsider is

not intended to give the losing party an opportunity to . . . introduce arguments . . . that could have

been presented, but were not, in opposing the original motion.” Caribbean Trading & Fid. Corp.

v. Nigerian Nat’l Petroleum, 948 F.2d. 111, 115 (2d Cir. 1991).

                                            ANALYSIS

       The gravamen of the Third-Party Defendants’ motion is that the Court’s reliance on Home

Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743 (2019) was misplaced because Home Depot presents

an inapposite situation. The Court disagrees.

       The Supreme Court in Home Depot held that, “§ 1441(a) does not permit removal by any

counterclaim defendant, including parties brought into the lawsuit for the first time by the

counterclaim.” Home Depot, 139 S. Ct. at 1748. Third-Party Defendants argue that they are not

counterclaim defendants and thus Home Depot is not controlling. (Mem. of Law at 2). They argue,

instead, that the Third-Party Defendants are the real party-in-interest to the operative pleading and

thus should be permitted to remove the case under § 1441(a). (Id.). This Court rejects the Third-

Party Defendants’ attempts to complicate a straightforward inquiry.

       As the Court held in Home Depot, when determining whether a federal court has original

jurisdiction under § 1441(a) such that removal is permissible, the district court “should evaluate

whether that action could have been brought originally in federal court . . . [which] requires a

district court to evaluate whether the plaintiff could have filed its operative complaint in federal

court, either because it raises claims arising under federal law or because it falls within the court’s

diversity jurisdiction.” Id. at 1748 (internal citations omitted). The action over which the district

court must have “‘original jurisdiction’ is the action as defined by the plaintiff’s complaint, ‘the

defendant’ to that action is the defendant to that complaint . . . .” Id. Here, the Third-Party



                                                  2
         Case 7:20-cv-11108-PMH Document 13 Filed 03/11/21 Page 4 of 4




Defendants were not defendants to the original action, and thus they are not “defendants” who can

seek removal under § 1441(a). This conclusion is squarely in line with not only Home Depot, but

other courts that have rejected third-party defendants’ attempts to remove an action. Id. at 1750

(“[W]e hold that a third-party counterclaim defendant is not a ‘defendant’ who can remove under §

1441(a).”); see also, e.g., Casul v. Modell’s NY II, Inc., No. 04-CV-7204, 2004 WL 2202581, at

*2 (S.D.N.Y. Sept. 30, 2004) (“[C]ourts have routinely held that a third-party defendant may not

remove under section 1441(a).” (collecting cases)).

       Additionally, neither the original Complaint nor the Amended Complaint filed in the state

court set forth any basis upon which federal court jurisdiction exists. That the Third-Party

Defendants were first named in the Third-Party Complaint, which included causes of action under

ERISA, is simply irrelevant to the question of whether the Third-Party Defendants can seek

removal of the original state court action.

       The Third-Party Defendants have pointed to no controlling case law that the Court

overlooked and thus the motion for reconsideration is denied.

                                         CONCLUSION

       For the foregoing reasons, the Third-Party Defendants’ motion for reconsideration is

DENIED. The Clerk of Court is directed to terminate the motion. (Doc. 7).

                                              SO ORDERED:

Dated: White Plains, New York
       March 11, 2021
                                              _____________________________________
                                              Philip M. Halpern
                                              United States District Judge




                                                2
